Citation Nr: 1016743	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  00-22 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a seizure disorder.

2. Entitlement to service connection for a psychiatric 
disorder, secondary to a seizure disorder.

3. Entitlement to service connection for degenerative joint 
disease of the spine, secondary to a seizure disorder.

4. Entitlement to service connection for a bilateral knee 
disorder, secondary to a seizure disorder.

5. Entitlement to a service connection for a dental disorder, 
secondary to a seizure disorder.

6. Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1965 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The August 2000 rating decision found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a seizure disorder; 
denied service connection claims for depression, degenerative 
joint disease of the spine, bilateral knee disorder, and for 
a dental disorder; and determined that entitlement to a total 
rating due to individual unemployability was not warranted.

In July 2001, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Washington, D.C.  A 
transcript of this hearing is of record.

In January 2002, the Board reopened the claim of entitlement 
to service connection for a seizure disorder, and remanded 
the case to the RO for additional development.

In August 2003, the Board denied all of the previously 
mentioned matters.  The Veteran thereafter appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2005, the Court issued an order 
that granted a joint motion for remand, vacated the Board's 
August 2003 decision, and remanded the matters to the Board 
for action in compliance with the motion.  The Board 
thereupon remanded the claims for further development in 
December 2005.

In February 2007, the Board again denied the Veteran's claims 
on appeal.  The Veteran appealed that decision to the Court, 
and in December 2008, the Court issued an order, granting 
joint motion for remand and vacating the Board's February 
2007 decision.  The matters were remanded to the Board for 
action in compliance with the motion.  The Board thereupon 
remanded the claim for further development in April 2009.  
That development has been accomplished, and the file has been 
returned to the Board for appellate review.

With respect to the claims of entitlement to service 
connection for a psychiatric disorder, disorders of the spine 
and knees, and for a dental disorder, all claimed to be 
secondary to the Veteran's claimed seizure disorder (service 
connection is not in effect for a seizure disorder), the 
Board acknowledges its duty to liberally construe the 
Veteran's pleadings to determine the claims before it.  
Still, that duty does not require that VA solicit claims, 
particularly when the appellant is not appearing pro se 
before the Board.

Here, the Veteran is represented by a highly respected 
national Veterans Service Organization which is well versed 
in veterans law.  That service organization has limited their 
theory of the case to the claim that the above-mentioned 
disorders are secondary to the Veteran's nonservice-connected 
seizure disorder.  See January 2007, April 2010 Written Brief 
Presentations.  They did not assert that the claimed 
psychiatric, orthopedic, or dental disorders were directly 
due to service.  The RO, however, as part of its September 
2006 supplemental statement of the case (SSOC), did address 
the merits of the instant claims for service connection on 
various bases, including direct, secondary, and presumptive.

While the Veteran has only pled entitlement under the theory 
that his variously claimed disorders are caused or 
aggravated, generally, by his nonservice-connected seizure 
disorder, as the RO considered the claims under multiple 
theories/bases of entitlement to service connection, the 
Board will here too exercise jurisdiction over these 
addressed theories.  38 U.S.C.A. § 7104 (West 2002).


FINDINGS OF FACT

1.  A seizure disorder pre-existed service and was not 
permanently aggravated during service.

2.  A psychiatric disorder, degenerative joint disease of the 
spine, bilateral knee disorder, and a dental disorder, were 
not shown in service.

3.  A psychiatric disorder, degenerative joint disease of the 
spine, bilateral knee disorder, and a dental disorder were 
not caused by either the Veteran's period of service or by a 
service-connected disability.

4.  Neither psychoses nor arthritis of the spine was 
manifested in service or within one year following separation 
from active duty.

5.  The Veteran is not service connected for any disorders; 
he is not rendered unemployable as a result of a service 
connected disorder(s).


CONCLUSIONS OF LAW

1.  A preexisting seizure disorder was not aggravated during 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.326 (2009).

2.  A psychiatric disorder, degenerative joint disease of the 
spine, bilateral knee disorder, and a dental disorder, were 
neither incurred in service nor as a result of service-
connected disorders.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310, 3.326 (2009).

3. The criteria for a total disability rating due to 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In a March 2001 post-rating letter, the RO provided notice to 
the Veteran explaining what information and evidence was 
needed to substantiate the claim for a higher rating, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
An April 2006 letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the letters, and opportunity for the 
Veteran to respond, the September 2006 and February 2010 
supplemental statements of the case reflect readjudication of 
the claims.  Hence, the Veteran is not shown to be prejudiced 
by the timing of this notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a supplemental statement of the case, is 
sufficient to cure a timing defect).


The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
and private treatment records, and the report of August 2002, 
January 2006, and June 2009 VA examinations and/or opinions.  
Also of record and considered in connection with this matter 
are various written documents provided by the Veteran, and by 
his representative, on his behalf.  The Board also finds that 
no additional RO action to further develop the record on the 
claims is warranted.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court found 
that a remand confers on the claimant, as a matter of law, 
the right to compliance with the remand orders and imposes 
upon the Secretary a concomitant duty to ensure compliance 
with the terms of the remand.  The Court, however, has found 
that it is substantial compliance with remand orders that is 
required to meet the obligations in Stegall.  See Dyment v. 
West, 13 Vet. App. 141 (1999).  The Board acknowledges that 
the April 2009 remand instructed a qualified VA examiner to 
review the claims file and offer an opinion as to whether 
"it can be concluded with clear and unmistakable certainty 
that the preexisting seizure disorder was not aggravated to a 
permanent degree in service beyond that which would be due to 
the natural progression of the disorder."  In his opinion 
the neurologist noted that "[i]t is well established" in 
the field of epilepsy that environmental factors such as 
stress or lack of sleep may increase the number of seizures, 
but it will not cause progression of the underlying chemical 
abnormality (emphasis added).  Thus, he concluded that the 
Veteran's service "did not result in a permanent worsening 
or progression" of his underlying disorder.  While the 
neurologist failed to use the words "concluded with clear 
and unmistakable certainty," the Board finds that his 
language indicated that he was steadfast in his opinion based 
on reasoning that was "well established" in the medical 
field.  Thus, the Board finds that the neurologist's June 
2009 opinion substantially complied with the remand 
instructions from the Board.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

The Veteran contends that his seizure disorder had its onset 
in service, or, alternatively, was permanently aggravated 
during service, and that as a result of this disorder, he has 
developed degenerative joint disease, bilateral knee 
disorder, a dental disorder, and a psychiatric disorder.  He 
claims entitlement to service connection for all of the 
above-mentioned disorders and entitlement to a total rating 
due to individual unemployability.

The Veteran's service medical records indicate that he was 
diagnosed with chronic grand mal epilepsy which existed prior 
to service and was not permanently aggravated by active duty 
service.  A Medical Board Proceedings report, dated in May 
1965, shows that grand mal epilepsy was diagnosed, which was 
reported to be not completely controlled on anti-convulsive 
medications.  The report also noted that this disorder 
existed prior to the Veteran's entry into the military.  
There is no evidence in the service medical records that the 
Veteran received treatment for or was diagnosed with a 
psychiatric disorder, degenerative joint disease, a knee 
condition, or any dental condition.  At the present time, the 
Veteran is not service connected for any disorder.

Medical records from the Veteran's private physician, H. J. 
Williams, M.D., include a January 1979 handwritten note, 
which states that the Veteran had a history of hitting a 
brick wall in 1963.  Two months after this injury, he 
reportedly had a convulsion, lasting six to seven minutes.  
He was placed on Dilantin, and it was felt that the Veteran 
had suffered sufficient injury to cause subsequent 
convulsions.  Dr. Williams noted that the Veteran was taken 
into the service at age 17, had convulsions while in service, 
and was discharged due to epilepsy.

A December 1979 letter from Dr. Williams states that in 1963, 
the Veteran was shoved into a brick wall and sustained a 
laceration of the right forehead.  About three weeks later, 
he sustained his first nocturnal epileptic seizure.  
Nocturnal seizures persisted at the rate of two to three per 
week until the Veteran was placed on 100 grams of Dilantin 
three times per day and a half gram of Phenobarbital, 
starting at about two months after the seizure.  The Veteran 
was practically seizure free for about one month until he 
dropped Phenobarbital because of excessive morning 
drowsiness.  Thereafter, he had about one nocturnal seizure 
per month.  In 1965, he was taken into the armed services, 
and he had an increase in the frequency of his seizures.  
Because of this, he was discharged from service.  Dr. 
Williams noted that the Veteran's seizures increased in 
number and perhaps in severity following his induction in 
service.  Also, the additional emotional and mental strain of 
being away from home and in an entirely strange surrounding 
could have brought about a strain of his nervous system and 
have caused the acceleration of his condition.  The Veteran 
reportedly required increased medication after active duty 
service.  The Board notes that the Veteran's current 
treatment records reveal that he takes 500 milligrams of 
Dilantin per day.

An April 1980 medical note from Dr. Williams indicates that 
the Veteran was seen in June 1963 after he had three grand 
mal, epileptic type seizures.  This was apparently caused by 
a head injury he had sustained.  He was put on Dilantin 150 
milligrams, three times per day, and was not seen again until 
two years later, after he was released from active duty 
service.  At that time (in June 1965), the Veteran related 
that after he went on active duty service, his seizures 
became more frequent and required hospitalization on a 
neuropsychiatric service for a period of time.  The Veteran 
reportedly felt that being in the service caused his 
condition to become worse.  Dr. Williams indicated that he 
agreed with the Veteran, stating that the stress and worry 
could have caused deterioration in his condition.  Following 
this, he needed an increase in his drug dosage to obtain 
control.  In June 1968, he was seen and evaluated by Dr. 
Stewart of the University of Virginia Hospital Seizure 
Service, who helped the Veteran gain control of his seizures.  
Dr. Williams' treatment notes, submitted by the Veteran, 
confirm the Veteran's assertion that he was seen in 1963, was 
prescribed Dilantin, and was not seen next until 1965.

A July 1985 private operative report shows that the Veteran 
underwent a partial medial meniscectomy for treatment of a 
torn left medial meniscus.

A March 2000 letter from Alan T. Richardson, M.D., indicates 
that he had treated the Veteran for the past eight years in 
general practice.  Dr. Richardson states that the Veteran had 
a well-controlled seizure disorder which developed while he 
was in the service in 1965.  It was noted that according to a 
statement by Dr. Williams, the Veteran had three seizures 
soon after a head injury in 1963.  He was placed on Dilantin, 
which he took for one month.  He had no more seizures for two 
years, until he went into the Army, underwent the stress of 
basic training, and was exposed to a yellow-colored gas in a 
training exercise.  He was then hospitalized in the Army.  It 
was Dr. Richardson's opinion that the three convulsions that 
the Veteran had in 1963 were post-traumatic seizures due to 
his head injury.  The fact that he had no seizures for two 
years while on no medications indicates that he did not have 
a seizure disorder at the time of entry into the Army.  The 
seizure disorder developed and was diagnosed while the 
Veteran was in service; therefore, he considered it to be a 
service-connected disability.

Pursuant to the Board's January 2002 remand, the RO obtained 
a VA examination to determine the etiology of the Veteran's 
seizure disorder.  An August 2002 VA examination report 
indicates that the Veteran's epilepsy pre-existed service, 
and that it was very likely that the epilepsy became worse 
during military service.  The report further noted that 
exacerbation of a seizure disorder, when an individual is 
under physical or emotional stress or is extremely tired or 
sleep deprived, is a very common and well-accepted phenomenon 
in medical practice.  The examiner went on to state that 
during the few years immediately following service, the 
Veteran's epilepsy was indeed worse than before military 
service.  At present, the seizure disorder was reportedly 
well-controlled.  The examiner noted that the Veteran 
appeared to have made an extremely good adjustment, having a 
family and having maintained full employment until the 
induction of the computers in the workplace triggered his 
photosensitive seizures.  "[T]hus, it would be pure 
speculation . . . to state that [the Veteran's] brief 
military service ha[d] had a permanent impact on his 
epilepsy."

Review of medical records associated with the claims file by 
a private physician, Dr. Lever Stewart, reveals that in 
September 1968 the Veteran was seen several times.  One 
record notes that the Veteran had no history of seizures in 
childhood and no family history of epilepsy.  Neurological 
examination was entirely within normal limits.  The Veteran 
was reported to be seizure-free when taking Dilantin.  A 
later record notes that on discontinuing Dilantin seizures 
returned.

The report of a January 2006 VA neurological examination 
shows that the Veteran's claims file, including his medical 
records, were reviewed by the examiner.  The Veteran informed 
the examiner that his history of seizures began at the age of 
14 or 15, and added that his seizures increased during his 
military service.  Seizure disorder was diagnosed.  The 
examiner commented that in view of the Veteran's history the 
disorder was likely a primary generalized epilepsy.  The 
examining neurologist opined that, with a "reasonable degree 
of medical certainty," the Veteran did in fact have a 
diagnosable seizure disorder which pre-existed his entry into 
active military service.  He added that, aside from perhaps a 
"temporary exacerbation" of the seizures while in the 
service, the seizure disorder, thereafter, was "not 
aggravated to a permanent degree" by his military service 
"beyond that which would occur to a natural progression" of 
this disorder.

In June 2009, an associate professor of clinical neurology, 
reviewed the claims file and the two prior neurological VA 
examinations.  The physician noted that while the Veteran was 
a teenager, he suffered at least one and probably more 
generalized seizures.  The historical data indicated that the 
Veteran's seizures occurred during sleep and most likely 
represented primary generalized epilepsy.  Regardless, the 
facts indicated that the Veteran had a history of seizures 
that existed prior to service.  He noted that the records 
also indicated that the Veteran had further seizures while in 
boot camp, which subsequently led to his discharge.

The physician noted that the neurological examinations set 
forth by the VA examiners were normal.  The Veteran's 
seizures generally had been well controlled.  The physician 
disagreed with the assertion that the Veteran's experiences 
in boot camp caused or exacerbated his seizure disorder.  He, 
along with the other neurologists of record, believed that 
this was not supported medically, noting "[i]t is a [sic] 
well established in the field of epilepsy, that physical 
stress, emotional stress, lack of sleep and/or irregular 
eating habits can precipitate a seizure but not cause 
progression of the underlying electrochemical abnormality."  
The physician noted, therefore, that he concurred that the 
Veteran had a pre-existing seizure disorder which perhaps was 
temporarily exacerbated by military service.  However, this 
did not result in a permanent worsening or progression of the 
underlying cause of the disability.

Private medical records associated with the claims folder 
following the Board's December 2005 remand include those from 
Dr. Salomon. These records include those dated in July 2005 
("MRI" [magnetic resonance imaging] report noting lumbar 
spine disc herniation) and May 2006 (X-ray report showing a 
diagnosis of cervical spine degenerative disease).

Laws and Regulations

In order to establish service connection for a disability, 
the evidence must show that such disability was incurred 
coincident with active duty service, or if preexisting 
service, was aggravated therein. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

Service connection for certain chronic disorders, including 
psychoses and arthritis, may be presumed to have been 
incurred in service if demonstrated to a compensable degree 
within one year after separation from active duty service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertinent to the manifestation 
of the disability prior to, during and subsequent to service.  
Id.

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to 
assess the credibility and weight given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
Board acknowledges that the Veteran is competent to report 
that he experiences certain symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency of evidence, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  See also Buchanan, 451 F.3d at 1337 (The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence).

When the record contains conflicting opinions, the Board must 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11.  The Board is mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefor are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998). 
 Further, while the Board is not free to ignore the opinion 
of a treating physician, neither is it required to accord it 
substantial weight.  See generally Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993).  Courts have repeatedly declined to 
adopt a "treating physician rule," which would give 
preference, i.e., additional evidentiary weight, to this type 
of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001).

Analysis

Having considered the evidence of record, the Board initially 
finds that the Veteran's seizure disorder pre-existed 
service.  The Board notes that the Veteran's general 
practitioner, Dr. Richardson, stated in March 2000, that the 
Veteran's seizure disorder developed while the Veteran was in 
service.  However, the Board finds that the treatment records 
in the 1960's and 1970's, which include the service medical 
records and records from the Veteran's then treating 
physician, Dr. Williams, clearly and unmistakably indicate 
that the Veteran had a seizure disorder prior to entry into 
active duty service.  This finding concerning the pre-
existing nature of the Veteran's seizure disorder was 
confirmed by the VA neurologists who reviewed the medical 
record and/or examined the Veteran in January 2006 and June 
2009.  While the examiner in January 2006, in opining that 
the Veteran's seizure disorder pre-existed his service entry, 
used the term "reasonable degree of medical certainty," as 
opposed to indicating that "clear and unmistakable" 
evidence existed to support his medical finding, the Board 
notes that the June 2009 neurologist stated that he believed 
that the Veteran did have a pre-existing disorder.  The Board 
finds that the contemporaneous evidence from the Veteran's 
then treating physicians are more probative than the opinion 
by a general practitioner, rendered almost four decades after 
the incurrence of the disability.  Given the contemporaneous 
evidence of record, as well as the January 2006 and June 2009 
VA neurological opinions, which were based on review of the 
entire evidence of record, it is the Board's opinion that 
there is clear and unmistakable evidence that a seizure 
disorder pre-existed service.  Again, the Board acknowledges 
Dr. Richardson's opinion; however, the Board finds all of the 
other medical evidence of record, which directly contradict 
Dr. Richardson (a general practitioner) is more probative.

With regard to the question of whether or not the seizure 
disorder was aggravated during service, the Board 
acknowledges Dr. Williams' December 1979 medical note, which 
stated that the Veteran's seizures increased in number and 
perhaps in severity following his induction in service, and 
that the additional emotional and mental strain of being away 
from home and in an entirely strange surrounding could have 
brought about a strain of his nervous system and caused the 
acceleration of his condition.  It is also noted that an 
April 1980 medical note from Dr. Williams reported that after 
the Veteran had three grand mal, epileptic type seizures in 
1963, he was not seen again until two years later, after he 
was released from active duty service.  At that time, Dr. 
Williams indicated that he agreed with the Veteran's belief 
that being in service caused his condition to become worse, 
noting that the stress and worry could have caused 
deterioration in his condition.

It must be pointed out that the emotional and mental strain 
to which Dr. Williams refers is not documented in the service 
medical records.  The Veteran, for example, testified at his 
December 1980 personal hearing, that basic training was 
tiring, but not abnormally stressful.  Further, while Dr. 
Williams found that the stress and worry in service 
(assuming, arguendo, that such stress and worry did exist in 
service) could have caused deterioration of the seizure 
disorder, requiring an increase in medication, Dr. Williams 
also reported that in June 1968, the Veteran had gained 
control of the disorder.  Thus, it appears that Dr. Williams 
is indicating, in essence, that it is possible that there was 
(or was not) a deterioration of the seizure disorder in 
service.  Regardless of any temporary deterioration, however, 
as of 1968, the Veteran's disorder was under control.  Given 
the equivocal nature of Dr. Williams' statement as to the 
possibility of deterioration of the disorder, as well as the 
fact that the seizure disorder was under control as of 1968, 
and so remained under control until recently, when computers 
in the workplace triggered photosensitive seizures, the Board 
is led to the conclusion that there was not a permanent 
increase in disability, despite the alleged increase in the 
number of seizures in service.

Furthermore, a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  The Board also observes that 
speculation is not legally sufficient to establish service 
connection.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992).  The United States Court of Appeals for Veterans 
Claims has held that where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as 'non-evidence.'"  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  

The Board notes that Dr. Williams indicated that he believed 
that the Veteran's seizures increased in number and 
"perhaps" in severity following his induction in service, 
and that the additional emotional and mental strain of being 
away from home and in an entirely strange surrounding "could 
have" brought about a strain of his nervous system and 
caused the acceleration of his condition.  Dr. Williams also 
noted that the stress and worry "could have" caused 
deterioration in his condition.  The key words here are 
"could have" and "perhaps."  Both are merely suggestive 
and insufficient to establish a nexus.  The physician's 
words, being speculative on their face, requires that his 
opinion as to the aggravation of the Veteran's disorder 
during service be judged to be "non-evidence." 

It is further noted that an August 2002 VA examination report 
noted that it was very likely that the epilepsy became worse 
during military service.  However, it is also noted that the 
August 2002 VA examiner found that the Veteran had made an 
extremely good adjustment, having a family and having 
maintained full employment (until the induction of the 
computers in the workplace triggered his photosensitive 
seizures).  Given the circumstances, the examiner concluded 
that to find that the Veteran's brief military service had a 
permanent impact on his epilepsy would require resorting to 
pure speculation.  See Stegman, 3 Vet. App. at 230.

The Board must point out that VA neurological examination in 
2002 also determined that, given the brief service in the 
military, and the present status of the Veteran's seizure 
disorder, it would require pure speculation to state that 
there was permanent impact on the Veteran's epilepsy.  This 
opinion, the Board finds, is based in part on speculation and 
is not as probative as much of the other medical evidence on 
file, especially the medical findings/opinions expressed as 
part of the above-discussed January 2006 VA neurology 
examination.  The VA neurologist opined in January 2006 that, 
with a "reasonable degree of medical certainty," the 
Veteran did in fact have a diagnosable seizure disorder which 
pre-existed his entry into active military service.  He added 
that, aside from perhaps a "temporary exacerbation" of the 
seizures while in the service, the seizure disorder, 
thereafter, was "not aggravated to a permanent degree" by 
his military service "beyond that which would occur to a 
natural progression" of this disorder.

Furthermore, the June 2009 VA neurologist also believed that 
the facts indicated that the Veteran had a history of 
seizures that existed prior to service.  The neurologist 
disagreed with the assertion that the Veteran's experiences 
in boot camp caused or exacerbated his seizure disorder.  He 
stated that this was not supported medically, noting "[i]t 
is a [sic] well established in the field of epilepsy, that 
physical stress, emotional stress, lack of sleep and/or 
irregular eating habits can precipitate a seizure but not 
cause progression of the underlying electrochemical 
abnormality" (emphasis added).  The physician noted, 
therefore, that he concurred that the Veteran had a pre-
existing seizure disorder which perhaps was temporarily 
exacerbated by military service.  However, this did not 
result in a permanent worsening or progression of the 
underlying cause of the disability.

The Court has held that a worsening of symptoms of a disorder 
in service, in and of itself, is not sufficient to establish 
aggravation.  In the case at hand, while it is possible that 
the Veteran may have had an increase in the number of 
seizures, given the fact that the Veteran's seizure disorder 
became under control a few years after service, and given 
that it remained under control until recently (when the 
induction of computers in the workplace triggered his 
photosensitive seizures), as well as upon extensive review of 
the 2006 VA examiner's opinion and the 2009 VA neurological 
expert's opinion, the Board finds that any increase in 
symptomatology in service is not indicative of permanent 
aggravation of the underlying condition of seizure disorder.  
See Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Therefore, 
the Board concludes that the Veteran's seizure disorder, 
which pre-existed service, was not aggravated in service.

The Board acknowledges that the Veteran and his wife 
testified at a December 1980 personal hearing that the 
Veteran took seizure medication (Dilantin) for approximately 
one month after his initial seizures in 1963, and that he was 
medication and seizure-free until service.  The Veteran and 
his wife also testified that after service, he took up to six 
pills per day of Dilantin to control his seizures.

As previously noted, the record contains a December 1979 
letter from the Veteran's treating physician at the time of 
his initial seizure, where he noted that the Veteran 
sustained his first nocturnal epileptic seizure in 1963.  
Nocturnal seizures persisted at the rate of two to three per 
week until the Veteran was placed on 100 grams of Dilantin 
three times per day and a half gram of Phenobarbital, 
starting at about two months after the seizure.  The Veteran 
was practically seizure free for about one month until he 
dropped Phenobarbital because of excessive morning 
drowsiness.  Thereafter, he had about one nocturnal seizure 
per month.

In April 1980, after receiving a March 1980 Statement of the 
Case continuing the denial of the Veteran's claim, the 
Veteran wrote a letter contending that Dr. Williams' 
information was incorrect.  The Veteran asserted that he did 
not suffer any further seizures after being prescribed 
Dilantin, until he entered service.  The letter included an 
April 1980 medical note from Dr. Williams, indicating that 
the Veteran was seen in June 1963 after he had three grand 
mal, epileptic type seizures.  He was put on Dilantin 150 
milligrams, three times per day, and was not seen again until 
two years later, after he was released from active duty 
service.

Dr. Williams' records from that period show that the Veteran 
was seen in June 1963.  His notations indicated that the 
Veteran had fallen on the floor with generalized convulsions 
for six or seven minutes.  The Veteran reported that he may 
have experienced two previous seizures.  In July 1963, the 
Veteran was diagnosed with epilepsy.  He was prescribed 
Dilantin three times per day.  After service, the Veteran was 
first seen for seizures in September 1965, where he was 
prescribed the same amount of Dilantin.  In May and June 
1968, the Veteran reported having "maybe one" seizure per 
month in the morning.  The Veteran was prescribed 100 
milligrams of Dilantin three times per day, and a half gram 
of Phenobarbital.  See also September 1968 records from Dr. 
Stewart (increasing prescription to 400 milligrams of 
Dilantin per day).  In December 1972, the Veteran reported 
having two seizures in October.  The Veteran's prescription 
was increased to 400 milligrams of Dilantin and five 
milligrams of Valium.  Since this time, the Veteran's 
prescription fluctuated.  See, e.g., September 1979 record 
prescribing Dilantin three times per day (300 milligrams) and 
five milligrams of Valium; February 1980 record prescribing 
200 milligrams of Dilantin twice per day; September 1980 
record prescribing 100 milligrams of Dilantin; and April 1989 
record prescribing 500 milligrams of Dilantin.  The last 
report of any seizures was in March 1975.  Since that time, 
the Veteran noted that he was "doing well" with "no new 
trouble."

The Veteran essentially contests the veracity of Dr. 
Williams' original statements.  He asserts that he had three 
seizures in one day in June 1963, took medication for 
approximately one month, and was seizure-free until service.  
Based on the record and Dr. Williams' corrected statements, 
it appears that the Veteran was prescribed approximately 150 
milligrams of Dilantin, three times per day, prior to service 
to control seizures related to epilepsy.  It is unclear from 
the medical records and from Dr. Williams' statements how 
long the Veteran took Dilantin, although he asserts that he 
was originally prescribed a one-month supply.  The Veteran 
asserts that while on Dilantin and after finishing the 
prescription prior to service, he did not suffer any further 
seizures.  His mother also testified that she never witnessed 
any further seizures.

The Veteran was not seen by his family physician until after 
service.  At his first appointment after service (in June 
1965), the Veteran did not complain of any seizure problems.  
He noted that he had a cold recently and had been feeling 
sick.  In September 1965, the Veteran was prescribed more 
Dilantin.  While the Veteran's prescription fluctuated after 
service, and at times, the dosage of his medication was 
slightly higher than what was originally prescribed prior to 
service, there is no indication that any increase in dosage 
was due to worsening symptoms of the Veteran's disorder.  In 
fact, at his December 1980 Board hearing, the Veteran 
testified that he usually took between four to six [100 
milligram pills of] Dilantin per day.  He often took six, 
however, during hot weather because the medication would not 
pass through the blood stream as efficiently, as opposed to 
because of a worsening of his seizure disorder.  Notably, the 
record reveals that after service, the Veteran's medication 
was not increased until three years after discharge from 
service.

The Veteran also argues that he did not suffer from any 
seizures after he finished his Dilantin prior to service, and 
he currently requires 500 milligrams of Dilantin to manage 
his epilepsy.  He believes that this shows that his 
disability was permanently aggravated during active duty 
service.  The Board disagrees.

As noted by the VA neurologist in June 2009, who considered 
all the evidence of record, an increase in stress may 
precipitate a seizure, but it will not cause progression of 
the underlying electrochemical abnormality.  He also noted 
that the historical data indicated that the Veteran's 
seizures occurred during sleep, and he suffered at least one 
and probably more generalized seizures prior to service.  
Notably, the Veteran testified at his December 1980 Board 
hearing that prior to service, he would sometimes wake up and 
be a little tired and weak, which indicated he may have 
suffered a seizure during his sleep.  He also noted that even 
during service he did not realize what exactly had happened 
to him until a friend told him that he witnessed him 
convulsing.  As the Veteran was often unaware of the 
occurrence of his seizures due to the fact that most occurred 
during his sleep, his statement that he did not "recall" 
suffering any seizures after discontinuing Dilantin and prior 
to entering service, is not probative evidence as to whether 
he was seizure-free during this time.  His mother's 
statements, as well, are also not probative in this regard, 
as she was not present when the Veteran was sleeping and may 
have been suffering from seizures.

Further, the neurologists who examined the record (including 
a history of all prescribed medication) have indicated that 
the Veteran was suffering from a seizure disorder prior to 
service, and while it may have temporarily aggravated during 
service, it was not permanently aggravated.  As indicated 
above, the claim turns on the medical matter of whether the 
Veteran's seizure disorder was permanently aggravated by 
active duty service, a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the appellant is not shown to be other 
than a layperson without the appropriate medical training and 
expertise, he is not competent to render a probative 
(persuasive) opinion on a medical matter, such as whether his 
seizure disorder was permanently aggravated during active 
duty service.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Based on the foregoing, the Board finds the Veteran's seizure 
disorder clearly and unmistakably existed prior to service 
and that it was not aggravated by service. Thus, the 
presumption of soundness is rebutted.  38 U.S.C.A. § 1111.  
See also VAOPGCPREC 03-2003 (July 16, 2003).  The Board finds 
further, that a discussion of whether the presumption of 
aggravation has been rebutted in this case under the 
provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is 
unnecessary as the Board has found by clear and unmistakable 
evidence that the Veteran's seizure disorder was not 
aggravated by service in order to conclude that there was a 
preexisting disorder.  VA's General Counsel found that such a 
finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b).  Id.  Accordingly, the Board concludes 
that service connection for a seizure disorder is not 
warranted.

With regard to the other conditions which are claimed to have 
been caused by the Veteran's seizure disorder, the Board 
first notes, as stated previously, that the Veteran's service 
medical records do not show treatment for or diagnosis of 
either a psychiatric disorder, degenerative joint disease, a 
knee condition, or any dental condition.  Given this, given 
that a medical opinion is not on file which goes to relate 
any of these disorders directly to the Veteran's brief 
military service, and given that service connection for a 
seizure disorder is being denied, entitlement to all of the 
other claimed disorders must, on both direct and secondary 
bases, be denied.  38 C.F.R. §§ 3.303, 3.304, 3.310.  Also, 
as neither psychoses nor arthritis was demonstrated to a 
compensable degree within one year after separation from 
active duty service, service connection for a psychiatric 
disorder and degenerative joint disease of the spine, 
respectively, on a presumptive basis is not here warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, given that the Veteran is not service connected for 
any disorder, entitlement to a total disability rating due to 
individual unemployability must also be denied.  38 C.F.R. § 
4.16.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to service connection for a psychiatric disorder, 
secondary to a seizure disorder, is denied.

Entitlement to service connection for degenerative joint 
disease of the spine, secondary to a seizure disorder, is 
denied.

Entitlement to service connection for a bilateral knee 
disorder, secondary to a seizure disorder, is denied.

Entitlement to a service connection for a dental disorder, 
secondary to a seizure disorder, is denied.

Entitlement to a total disability rating due to individual 
unemployability is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


